Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In response to the reply filed on 01/20/2022, claims 1, 4–10, 12–18, and 20–24 are allowed.  Claims 2–3, 11, and 19 are cancelled.

The listing of claims in the reply represents the latest version of the claims in the application.


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in independent claims 1, 9, and 17, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“monitor monitoring a resource utilization of a set of resources of one or more instances, the resource utilization corresponding to a first level of performance and cost;
determine, based on the resource utilization, whether there is an instance type for at least one of the one or more instances, with a resource profile, that will provide a second level of performance and cost that is closer to a default level of performance and cost than the first level of performance and cost;
causing an evaluation of the recommended instance type when the recommended instance type is different from a current instance type of the at least one of the one or more instances, the evaluation includes provisioning, as part of an experiment, one or more instances of the recommended instance type to service work associated with an application cluster.”


a.	At best, a first reference, Featonby et al., US 2020/0310852 A1, teaches an optimization service of a service provider network to help optimize the selection, configuration, and utilization, of virtual machine (VM) instance types to support workloads on behalf of users. The optimization service may monitor a workload for the life of the workload, and determine new VM instance types, and/or configuration modifications, that optimize the performance of the workload. The optimization service may provide recommendations to users that help improve performance of their workloads.

b.	A second reference, Castellanos et al., US 10,511,481 B1, teaches optimizing application configurations in a provider network. An application description is determined that comprises one or more resource utilization characteristics of an application. Automated analysis is performed of a plurality of potential configurations for the application based at least in part on the application description. The automated analysis comprises scoring at least a portion of the potential configurations based at least in part on a scoring function. A recommended configuration for the application is determined based at least in part on the automated analysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 20, 2022